The majority opinion is radically wrong on the matter of the reformation of the lease, does not apply the proper legal test, and disregards our precedents.
The majority concede that the finding of the trial court that the proposed release clause, releasing von Herberg from personal liability when the building had been completed and freed from incumbrances, was supported by overwhelming testimony, and the testimony of Kelley to the contrary was untrue.
The majority also adopt the testimony that it was the vital subject of discussion all through the negotiations, yet the majority reach the astounding conclusion that there is no ground for reformation on the theory of mutual mistake, contrary to the great weight of authority and to the consistent decisions in this state.
Washington Central Imp. Co. v. Newlands, 11 Wn. 212,39 P. 366, an action for damages for misrepresentation as to the amount or character of land sold and of improvements, has not the slightest bearing on a case of this kind.
This is no more than a mistake of the scrivener, as was true in Dennis v. Northern Pacific Railway Co., 20 Wn. 320,55 P. 210. We there said that the real inquiry was not how the scrivener came to make the mistake, but was the mistake actually made so that the mutual agreement of the parties was not effected by the instrument. The same principle was followed in Murray v.Sanderson, 62 Wn. 477, 114 P. 424; Silbon v. PacificBrewing  Malting Co., 72 Wn. 13, 129 P. 581; Chapman v.Milliken, 136 Wn. 74, 239 P. 4; Stubbe v. Stangler, *Page 185 
157 Wn. 283, 288 P. 916, and Spencer v. Patton, 179 Wn. 50,35 P.2d 768.
It is beyond my comprehension how the majority can hold that there was no ground for reformation of the lease in question on the theory of mutual mistake.
For these reasons, I am compelled to dissent. The judgment should be affirmed.